NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT

SAM STROTHER,                      )
                                   )
           Appellant,              )
                                   )
v.                                 )                        Case No. 2D17-5045
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed May 2, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Pasco County; Kimberly Sharpe
Byrd, Judge.



PER CURIAM.

             Affirmed. See Martin v. State, 987 So. 2d 141 (Fla. 2d DCA 2008);

McGuire v. State, 979 So. 2d 262 (Fla. 2d DCA 2007).



NORTHCUTT, KELLY, and LUCAS, JJ., Concur.